ACCEPTED
                                                                                           03-15-00309-CV
                                                                                                   8397586
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     12/29/2015 3:50:07 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                         No. 03-15-00309-CV
________________________________________________________________
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                    IN THE THIRD COURT OF APPEALS                       AUSTIN, TEXAS
                            IN AUSTIN, TEXAS                       12/29/2015 3:50:07 PM
                           ____________________                        JEFFREY D. KYLE
                                                                            Clerk

            City of Austin and The United Healthcare Choice Plus Plan
                           for City of Austin Employees

                                                            Appellants,
                                           v.

                                    Charles Lesniak

                                                            Appellee
                                ____________________

                        On Appeal From the 419th District Court,
                                Travis County, Texas
                              ____________________

             APPELLEE’S MOTION FOR EXTENSION OF TIME
                         ____________________


Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 49.8, Appellee Charles

Lesniak (“Appellee”) respectfully files this motion for extension of time to file his

motion for rehearing.

                          PROCEDURAL BACKGROUND

1.       Appellants’ Brief was filed with the Third Court of Appeal on June 24, 2015.

2.       Appellee’s Brief was filed with the Third Court of Appeal on July 15, 2015.
3.   The Court issued its Memorandum Opinion on December 1, 2015. Judgment

     was rendered dismissing Appellee’s claims for lack of jurisdiction.

4.   Pursuant to Tex. R. App. Proc. 49.1, Appellee’s motion for rehearing was

     originally due by no later than December 16, 2015. Appellee now seeks an

     extension of time to file his motion for rehearing pursuant to Tex. R. App.

     Proc. 49.8.

                        BASIS FOR EXTENSION

5.   Appellee requests a forty five (45) day extension to file his motion for

     rehearing in this case. If the extension is granted, his request would be due by

     no later than February 1, 2016. Appellee requires the additional time to

     prepare his motion in light of recent action by the Texas Supreme Court.

6.   On December 18, 2015, the Texas Supreme Court set several cases for oral

     argument that involve the common law and statutory governmental immunity

     issues in this case. Those matters are:

        a. Case No. 14-0645; Wasson Interests, Ltd. v. City of Jacksonville, Texas

        b. Case No. 15-0029; Wheelabrator Air Pollution Control, Inc. v. City of

           San Antonio

7.   Both of these cases involve pleas to the jurisdiction by governmental entities.

     A critical issue in Wasson is whether to apply the common law distinction

                                       i
         between governmental-proprietary functions in contract cases. The principal

         issue in Wheelabrator is the availability of attorneys’ fees in a suit involving

         Tex. Local Govt. Code §271. Both of these issues are central to this matter.

8.       Oral argument in both of these cases is set for Thursday, January 14, 2016.

         Appellee believes that these oral arguments will help guide the parties in this

         case on how the Texas Supreme Court may ultimately dispose of this matter.

9.       This is the first request for an extension to file Appellee’s Motion for

         Rehearing.

10.      This motion is not sought for delay, but so that justice may be done.

                                       Prayer

For these reasons, Appellee Charles Lesniak requests that this Court grant a 45 day

extension, making Appellee’s Motion for Rehearing due on Monday, February 1, 2016.

                                           Respectfully submitted,



                                           By ___/s/ Amar Raval________________
                                              James C. Plummer, TBA #16075700
                                              Amar Raval, TBA # 24046682
                                              PLUMMER | RAVAL
                                              4203 Montrose Boulevard, Ste 270
                                              Houston, Texas 77006
                                              (713) 522-2887
                                              (713) 522-3605 (Fax)
                                              Jplummer@plummerlawyers.com

                                           ii
                                                Araval@plummerlawyers.com

                                                ATTORNEYS FOR APPELLEE


                       CERTIFICATE OF CONFERENCE

I hereby certify that I conferred with counsel for the City of Austin and counsel for
United Healthcare on December 29, 2015 regarding this motion. As of the filing of this
motion, I have not heard back from either counsel. It is thus unknown whether
Appellants are opposed or unopposed to this motion.


                                           _______/s/ Amar Raval___________

                           CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing Appellee’s
Motion for Extension of Time was served pursuant to Tex. R. App. Proc. 9.5 on
December 29, 2015, to:

Andralee Cain Lloyd
Megan Mosby
City of Austin Law Department
P.O. Box 1546
Austin, TX 78767

Andrew Jubinski
Lance Clack
Figari & Davenport, LLP
901 Main St., Suite 3400
Dallas, TX 75202



                                           _______/s/ Amar Raval___________



                                          iii